          Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 1 of 21 PageID 99

Pru So I (i^cv. 12/16) C(imp!aiiil lbraCi\il Case



                                         United States District Court
                                                                        for tlie

                                                          Middle District of Florida


                                                                               Division



                           Pablo A. Lara                                  )        Case No.   8:18cv 2794-EAK-SPF
                                                                          )                   do ht'filled in by [he Clerk ',v Ojfce)


                            Plainlijj(.s)
liVriie thefull name ofeach phiinlij/ulio isfiling this coniplaini.
Ifthe names ofall the pkiintilfs cannoijii in [he space above.
                                                                          ) Jury Trial: (check one) □ Yes [^No
plea.se wile "see ailached" in the space and attach an additional          )
                                                                                                                    CDiJ     c=>
page with thefull list ofnames.)
                                   -V-
                                                                                                                            O
                                                                                                                            m
                                                                                                                 -aC/»C/>    C~}
Chad Chronister (Hiilsborough County-FL Sheriff), St.
     Joseph's Hospital (Tampa). Ashley Moody (State
                                                                                                                            ro             z?
                                                                                                                             CO
                                                                                                                                          r
               Attorney General of Florida)                                                                                               n
                                                                                                                 yJOr.:
                                                                                                                                          o
                              DefendaiiKs)
(ll'rife the full name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfn in the space above, please                                                              CO
                                                                                                                            o
write "see attached" in the space and attach an additional page
with the full list ofnames.)




                                                    SECOND AMMENDED COMPLAINT FOR A CIVIL CASE


1.        The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the informalion below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                 Name                                 Pablo A. Lara

                                 Street Address                       12818 Cedar Forest Dr., Apt. 106
                                 City and County                      Tampa, Hiilsborough
                                 State and Zip Code                   Florida, 33625

                                 Telephone Number                     (813)638-5928
                                 F-mail Address



          15.        The !)efeiulan((s)

                     Provide the informalion below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title afknowm. Attacli additional pages if needed.


                                                                                                                                        Paac 1 of 5
         Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 2 of 21 PageID 100

Pro Se I (Rev. 12/16)Complaint for a Civil Case


                     Defendant No. I

                                Name                        Chad Chronister

                                Job or Title djknown)       Hillsborough County Sheriff
                                Street Address              P.O. Box 3371

                                City and County             Tampa, Hillsborough              PL

                                State and Zip Code          Florida, 33601

                                Telephone Number
                                E-mail Address (ij known)


                     Defendant No. 2

                                Name                        St. Joseph's Hospital(Tampa)
                                Job or Title afknown)
                                Street Address              3001 W. Dr. Martin L. King, Jr. Blvd.
                                City and County             Tampa, Hillsborough                               33607

                                State and Zip Code          Florida, 33607

                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name                          Ashley Moody
                               Job or Title afknown)          Florida State Attorney General
                                Street Address                Office of Attorney General State of Florida The Capitol PL-01
                                Cit>' and County              Tallahassee, Leon
                                State and Zip Code             Florida, 32399
                               Telephone Number
                                E-mail Address ajknown)

                                                             □                            □
                     Defendant No. 4

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (U known)




                                                                                                                      I'asc 2 ol' 5
         Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 3 of 21 PageID 101

Pro Sc I (Rev. 12/16)Complaint lor a Civil Case


II.       Basis for Jurisdiction


          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ot cases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C. § 1331. a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal court Jurisdiction? (check all that apply)
                 [^Federal question                               [U Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      Fourth Amendment to the U.S. Constitution
                      Fourteenth Amendment to the U.S. Constitution




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual
                                          The plaintiff, (name)                                                , is a citizen of the
                                          State of(name)



                                b.        If the plaintiff is a corporation
                                          The plaintiff, (name/                                                , is incorporated
                                          under the laws of the State of O/ame)

                                          and has its principal place of business in the State of ouune)



                               (IJ more than one plain!iffis named in the complaint, attach an additional page providing the
                               same informationfor each additional plaintiff)

                               The Defendant(s)

                               a.         If the defendant is an individual

                                          The defendant, (name)                                                , is a citizen of

                                          the State of(name)                                               . Or is a citizen of
                                         (foreign nalion)


                                                                                                                           Page 3 of
         Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 4 of 21 PageID 102

Pro Sc I (Rev. 12/16)Complaint for a Civil Case




                                b.        If the defendant is a corporation
                                          The defendant, rname)                                        , is incorporated under
                                          the laws of the State oUmime)                                           ■, and has its
                                          principal place of business in the State ofOwme)
                                          Or is incorporated under the laws of (foreign naUon)
                                          and has its principal place of business in (name)


                                (If more ihun one defenduni is named in the cumplainl. attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000. not counting interest and costs of court, because (explain):




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
         On 05/05/2015, Plaintiff was arrested by Sheriff Deputy Joseph L. Lopez, after plaintiff was summoned in a
         telephone call by Deputy Lopez, to present himself to plaintiffs house, detention without any legal justification
         (supposedly under the Florida Baker Act). Apparently Deputy Lopez had been summoned by my son Albert P.
         Lara, (now deceased) in one of Albert's frequent emotional incidents due to his abuse of a medically prescribed
         opioid. Deputy Lopez would tell Plaintiff that Albert claimed that Plaintiff deserved to be taken to the hospital
         because Plaintiff alleged lack of cooperation in the treatment of a diagnosed depression. Plaintiff arrested, and
         taken to the psychiatric emergency room of St. Joseph's Hospital (Tampa) The said medical facility retained
         Pfaintiffrformore than 9 hours without any evaluative medical interventiony (period oflime^Plaintiff was^deprived
         of food and liquids) just to conclude, after 18 hours of detention. Plaintiffs detention was not medically warranted.
IV.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or e.xemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
         1. Plaintiff asks the Court order a monetary compensation in favor of Plaintiff against Hillsborough County Sheriff,
         for the amount of $100,000 (one hundred thousand dollars) for the emotional hurt inflicted on Plaintiff by the
         intervention of Deputy Joseph L. Lopez, that involved the Plaintiffs unwarranted deprivation of his freedom,
         protected by the Fourth and Fourteenth Amendments to the U.S. Constitution
         2. Plaintiff asks the Court to order St. Joseph's hospital to pay Plaintiff a monetary compensation for the amount
         of $50,000 (fifty thousand dollars) for the suffering inflicted on Plaintiff as a consequence of St. Joseph Hospital's
         unwarranted, involuntary Plaintiffs retention for more than 18 hours without a medical justification, what showed a
         lack of respect toward Plaintiffs emotional wellbeing (See Attachment #1: Plaintiffs medical report issued by St.
         Joseph's Hospital).                                                                                           Paac 4 of
          Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 5 of 21 PageID 103

Pro Sc I (f<ev. 12/16)CoinplaiiU for a Civil Case


         3. Plaintiff asks the Court declares as unconstitutional, under the Fourth Amendment of the U.S. Constitution the
         Florida Law Baker, as a way to force the Florida Legislature to modify the so called Baker Act in a way the statute
         is not further abused, as it was against Plaintiff and several THOUSAND other citizens (including minors), as
         documented by the Tampa Bay Times research journalism (See Attachment #2: Research article published by
         Tampa Bay Times)




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 1 1, by signing below. I certify' to the best of my knowledge, information,
          and belief that this complaint:(1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or. if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4)the complaint othenvise complies with the
          requirements of Rule 1 1.

           A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff     Pablo A. Lara


           B.         For Attorneys


                      Date of signing:


                     Signature of Attorney
                      Printed Name of Attorney
                      Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Paac 5 of
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 6 of 21 PageID 104




Case # 8:18cv 2794-EAK-SPF


Attachment #1: Medical Evaluation on Plaintiff by St. Joseph' s Hospital
         Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 7 of 21 PageID 105
V-
     K




         Case # 8:18cv 2794-EAK-SPF

         Attachment #2: A news research article published by the Tampa Bay Times on 12/10/2019




         httns://\vwvv.tampabav.com/'news/cdiication/20l9/12/lQ/nondas-flawed-bakcr-act-riDS-
         thoiisands-of-kids-lVom-schooi/




         Florida's flawed Baker Act rips thousands of
         kids from school
         A cop car comes. A child is handcuffed and taken to a mental health facility. The scene is all too
         frequent at public schools across the state.


         Sarah Henderson with her son, Braden. who was committed under the Baker Act after a joking
         remark at school.[JOHN PENDYGRAFT|Tampa Bay Times]
         By Metzan Reeves and Jack Evans
         Published Yesterday
         Updated Yesterday

         Over the past seven years, children have been taken from public schools in Tampa Bay more
         than 7.500 times and temporarily placed in mental health facilities.

         They often leave campus handcuffed in the back of police cruisers. Some are as young as 6.

         The numbers are climbing here and across Florida under the Baker Act, a 48-year-old state law
         used to involuntarily commit people deemed a danger to themselves or others.

         Inside schools, officials are invoking the Baker Act more readily as increasing numbers of young
         people fall into depression or attempt suicide, and as efforts intensify to prevent mass shootings
         at the hands of troubled students.


         But a Tampa Bay Times investigation points to glaring weaknesses in the system — from a lack
         of parental consent, to students being wrongly committed, to facilities that put students in harm's
         way. The Times found cases of children being improperly housed with adults in mental health
         centers, or being sexually or physically assaulted while in their care.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 8 of 21 PageID 106




Florida lawmakers have done little to address problems or increase accountability. The state does
not even track what's happening in schools.

A database built by the Times shows the rate ofcommitments for local students rose 35 percent
in just the last five years.

The increase was even more pronounced in Pinellas, Pasco and Hemando counties, where the
rate rose more than 75 percent.

Available state records echo these findings. They show the Baker Act is being used more than
ever on Tampa Bay residents under 18. and at a level that exceeds the state average.

And while commitments across Florida have climbed for all age groups, they are up most
dramatically for kids.

Connor Lovejoy was 8 years old the first time the Baker Act was used on him. His grandmother
and caretaker, Cathy Lovejoy, left work early when she got a call from Gulf Trace Elementary in
Holiday.

She didn't know the Baker Act could be used on a child, much less one with autism. Comior's
meltdowns could be scary, but people close to him knew how to calm him.

When the hospital finally released Connor three days later, he was sobbing.

He asked his grandmother:"Why didn't you get me when they took me?"

Cathy tried to explain. But he had the cognitive ability of a 4-year-old. All he knew was that he'd
been handcuffed, taken to a strange place and kept from the woman who cares for him.

How could she explain something like that?




Connor Lovejoy. 12. hugs his sister Nevaeh Lovejoy at the tail end of a meltdown in August.
Their home is filled with coping mechanisms, including two therapy dogs, a stuffed animal
named "Big Bear." a comfort blanket and family hugs that help deescalate unacceptable
behavior.[JOHN PENDYGRAFT i Times I




The Baker Act can kick in without warning.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 9 of 21 PageID 107



A teenager says something on Snapchat, or scribbles about death in a textbook, or cries in the
counselor's office.


A deputy glimpses cuts on a student's arm.

A child is disciplined for spilling glitter, then thrashes around on the way to the principal's
office.


The Times found these and many other cases in law enforcement reports.

For Braden Henderson, the Baker Act started with a joke.

In the fall of 2018. Braden, then 11, was walking with his sixth-grade class at Hemando
County's Powell Middle School when he noticed ropes on the ground. As he'd later tell the
Times, he wanted to make his friends laugh, so he said the first thing that popped into his head.
Sign up for our Oaystarter newsletter


                                        Today's top headlines and initiation delivered to your int>Ok every rnocrung




                                                  rind alj ('i -r nc\\s;eUcrs

"Oh look, ropes," he quipped."Time to hang myself."

RELATED: The Baker Act set out to improve care. Now it's ensnarimz more children.

A substitute teacher overheard and sent Braden to a counselor's office. When the counselor
asked if he was depressed, Braden's mother, Sarah Henderson, told the Times, he said he was sad
because his grandmother had recently died.

Soon, a school resource officer decided to use the Baker Act. Someone called Braden's dad,
Doug Henderson, who rushed from his job at a nearby clinic. But it was too late by the time he
got there.

The best the deputy could offer, Doug Henderson said, was to let him carry Braden, bawling and
grasping for door frames, to the back of a squad car. He was taken to Springbrook Hospital, the
county's only Baker Act receiving facility, which is meant to treat adults, not children.

"It was kind of a blur," Sarah Henderson said.

"We were in disbelief.'' her husband added."Shock."




A commitment under the Baker Act can be traumatic. When mental health facilities don't follow
the law, it only gets worse.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 10 of 21 PageID 108



A Times review of police reports, state inspections and lawsuits at the roughly 50 children's
crisis units spread across Florida's 67 counties reveals how things can, and do, go wrong.

Inspectors found at least four facilities either failed to separate children from adults or had no
policies in place to separate them, even though state law protects minors under 14 from contact
with adults in a Baker Act facility.

In 2016, one teenage girl was groped by an adult male patient in the waiting room at Lifestream
Behavioral Center in Leesburg. The director of nursing didn't believe the girl until videotape
confirmed what happened. Sherry Olszanski, a spokeswoman for Lifestream. said the crisis
center has since moved the children's unit to another building on the property.

"One bad day turned into 100 bad days."

Henumdo County parent Kerry Alonge, whose 9-year-old son vim committed under the Baker
Act.


In 2015, a jury ordered a Vero Beach crisis center in Indian River County to pay $1.3 million to
an 8-year-old girl who suffered extreme separation anxiety from her mother and woke up to find
a naked 17-year-old patient in her bed. He had ejaculated on her night clothes and covers.

The girl's family learned that Indian River Medical Center's behavioral health center placed the
boy in the bedroom next to the girl, even though the staff knew he had "exhibited sexually
inappropriate proclivities toward young girls," according to the lawsuit filed by her guardian.
The hospital, which has changed its name, declined to comment.

This past April, a 9-year-old 1 lernando County boy with autism was sent to Central Florida
Behavioral Hospital in Orlando, where his roommate sexually assaulted him in the shower,
according to his mother. Kerry Alonge.

Three hours passed before someone notified her and her husband, said Alonge, who provided
medical documents supporting her account. The boy was taken to nearby Arnold Palmer Hospital
for Children and evaluated.


The case has been reviewed by the state Department of Children and Families and the Orange
County Sheriffs Office, which said its investigation was ongoing and declined to release a
report. In a statement. Central Florida Behavioral said the case was "fully investigated and found
to be unsubstantiated."


When the center investigated. Alonge said, a nurse asked if her son is known to lie.

"One bad day turned into 100 bad days,'' she said. Now Alonge homeschools her son.

READ THE FIRST STORY IN THIS SERIES,POWERLESS: You're trapped. They're
cashiim in.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 11 of 21 PageID 109



Stale inspection reports show some facilities routinely tail to provide a psychiatrist to see
children within 12 hours, as required by law. and others fail to properly screen employees by
forwarding their names to Florida's Agency for Health Care Administration for review.

Children have been left overnight in waiting rooms or on the adult side of crisis centers, which
are sometimes hours away from home.

One 13-year-old girl was taken to the Suncoast Behavioral Health Center in Bradenton after a
school resource officer learned she told a friend she had argued with her mother and wanted to
throw herself off the bus.


She didn't mean it. said her father, John Arthington. a Gainesville professor who hired an
attorney to win his daughter's release.

The tlrst night, the girl pushed two chairs together to make a bed in the waiting room, which she
shared with an adult patient. Sixteen hours after her arrival, she was moved to the children's side.

Arthington said Suncoast threatened to extend the Baker Act commitment if he did not sign his
daughter over voluntarily. He refused but Suncoast still declined to release his daughter. Last
June, the Agency for Health Care Administration fined Suncoast $2,000 for failing to separate
the 13-year-old from an adult and for keeping her past 72 hours without asking the court for an
extension.


Suncoast's CEO. Brandy Hamilton, would not comment on the case but said patients in the
intake room were always monitored lor safety. Sometimes, she said, there might be a wait for an
open bed but patients were provided recliners.

"'On the phone, they told me they had a room for her," Arthington recalled. "They had no room
for her. yet they charged us $2,000 a day."



The Times analyzed 365 police reports that describe Baker Act commitments in schools across
Tampa Bay. In more than two-thirds of those cases, officers wrote, they didn't talk to parents
until after they'd decided to use the Baker Act and sent the child to the hospital.




Hernando County Sheriffs Sgt. Cinda l.illibridge [Courtesy of Hernando County Sheriffs
Office]
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 12 of 21 PageID 110



Sheriffs officials in Hernando said they typically don't contact parents before invoking the
Baker Act. Sgt. Cinda Lillibridge said that rule is based on concern that parents will show up at
the school angry.

Licensed counselors and social workers also don't have to be present — or even involved — in a
Baker Act decision. Police handle the majority of cases. In Tampa Bay, only the Pinellas school
system allows mental health professionals to make the call.

In Florida, clinical social workers must meet a long list of qualifications to obtain a license that
allows them to use the Baker Act. Among them: a master's degree in social work; a passing
score on a national exam: and two years working under a licensed clinical social worker,
including 1,500 hours of therapy with clients.

For law enforcement, the state requires agencies to offer crisis intervention training to officers
based in schools. But sometimes others, such as road deputies, are the ones responding to
campuses and deciding to use the Baker Act, police reports show.

Agencies may opt for more training, but there is no uniform requirement. And when officers do
get training, they speak about it in terms of hours, not years of experience or academic degrees.

District administrators in Hillsborough say all the county's 229 traditional public schools have
counselors, but many don't have the licenses that allow them to initiate a Baker Act case.

It's cheaper and easier for school districts to yield to law enforcement than to upgrade their
staffs, said Martha Lenderman. who formerly directed the state's Baker Act program.

ALSO READ: An autistic child melts down. An officer makes a decision. A family suffers the
consequences.



The rising number of Baker Act commitments is "a symptom of system failures and systems that
are overwhelmed and in need of better resources and more training." said Dr. Mark Cavitt,
Director of Pediatric Psychiatry Services at .lohns Hopkins All Children's Hospital in St.
Petersburg.

"When you have the expertise and training," he said,"you don't reach for the Baker Act nearly
as often as when you don't."

Licensed mental health professionals in Pasco schools have asked district officials why they
can't use the Baker Act. said mental health liaison Amanda Medina. They've never gotten an
answer.



"It's taken out of our hands." she said. "It's crippling."

The Baker Act is meant to be used on people who have a mental illness, pose a "real and present
threat of substantial harm" and likely won't get help for themselves.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 13 of 21 PageID 111




The statute says officers "shalf" take into custody anyone who meets the criteria, while it says
mental health workers"may" do so. ITs a small difference that has a big impact in practice.
Lenderman said.




Martha Lenderman. the slate's Baker Act director in the 1990s, is considered the foremost expert
on the law.[JOHN PENDYGRAFT|Times]

In the cases analyzed by the Times, police reported consulting with mental health professionals
less than half the time.


Nicholas Cutro. immediate past president of the Florida Association of School Psychologists,
said schools may want to pass off responsibility for the Baker Act to avoid liability. But that
comes with costs, too. he said.

Children can associate cops with discipline, so a resource officer's presence in a high-stress
situation could escalate it — maybe to the point of using the Baker Act where it might not have
been needed initially, he said.

Law enforcement officials interviewed by the Times all said they'd have no problem if mental
health professionals were able to decide when to use the Baker Act.

Commander Charles Coeyman. who oversees the St. Petersburg Police Department's school
resource officers, said he'd rather they focus on enforcing laws and keeping schools secure from
outside threats.


Mental health professionals can recognize disorders, he said, and tell the difference between
"somebody that's just having a bad day versus someone that's truly in crisis."
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 14 of 21 PageID 112




  The Baker Actand kids
  A Tampa Bay Times analysis found significant increases in the
  rate the Baker Act is used in Tampa Bay area public schools.
  The rate (Baker Act uses per 1,000 students) spiked more than
  75 percent in Pinellas, Pasco and Hernando counties over the
  past five years.

                                                                    Hernando




                                                                      Pinellas




                                                                             '— Pasco

                                                                           Hiilsborough




       2014-15            2015-16            2016-17            2017-18            2018-19


                         Percentage increase in the rate the Baker
                         Act was used on Florida children in the last
                        17 years of available data. It went from 547
                        times for every 100.000 kids in 2001-02 to
                        1,186 times per 100,000 in 2017-18.

                        Percentage increase in the rate the
                         Baker act was used on K-12
                        campuses in Tampa Bay since 2014.

  Sources: PineHos County Schools: Florida Department of Education: University of South
  Florida Baker Act Reporcincj Center; sheriff's offices in Hiilsborough, Pasco and Hernando
  counties; and police departments in Dade City, New Port Richey, Plant City, Tampa,
  Temple Terrace and Zephyrhills.
  Note: Ptnelias County is the only area school system that tracks instances of the Baker
  Act on its campuses. The numbers for Hiilsborough, Pasco and Hernando come from
  law enforcement agencies, not the school districts.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 15 of 21 PageID 113




Across Florida, more than 36,000 children fell under the Baker Act in 2017-18, according to the
University of South Florida Baker Act Reporting Center, where researchers have gathered state
data since 1997.


That's an average of nearly 100 every day.

But the state doesn't track how many of those cases started at schools — even though statistics
suggest that's where it's often happening.

Child Baker Act numbers plummet in the summer and in December, when school is out. Fewer
incidents of the Baker Act happen on weekends, too.

Many factors play a role in the increases, school officials and police officers say.

Some noted a lack of mental health resources outside schools, especially in rural or impoverished
areas. Others pointed to social media, where students express their darkest thoughts to hundreds
on the internet — instead of writing in a diary as they may have in previous generations.

A simpler answer, contends Donna Sicilian, a licensed clinical social worker and director of
student services for Pinellas schools, is that more students are "actively suicidal."

"They have intent, they have a plan, they have the means," she said.

Dozens ofschool officials and law enforcement officers working across Tampa Bay also pointed
to an increase in awareness of mental health issues, .fill Kolasa. director of student services in
Hernando, believes that is what's behind the uptick there, where the Times found students are
about 32 percent more likely to be placed under the Baker Act than anywhere else in the region.

More students than ever go to guidance counselors with worries about classmates, Kolasa said,
leading to the Baker Act being used more than ever, too.

Coeyman. the St. Petersburg police commander, said the increases in Pinellas have been mostly
driven by anonymous reporting apps that make it easy for students to relay concerns about their
peers. The state launched one of the apps. FortifyFL. after the 2018 mass shooting at Marjory
Stoneman Douglas High in Parkland.

It was funded by a Legislature known for its stinginess with mental health appropriations. That
funding was part ofthe same post-Parkland bill requiring armed security in all public schools.

And it sent a message to students: "If you hear something or feel something, say something,"
said Carly Paro. a licensed mental health coun.sclor and assistant professor at Nova Southeastern
 University in Clearwater.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 16 of 21 PageID 114



'The problem is that when kids talk and the response is so dramatic, then eventually, they'll stop
talking."

Parkland remains top of mind for school resource officers and mental health professionals.
Officials at Stoneman Douglas High reportedly tried to have the shooter placed under the Baker
Act long before he killed 17 people.

After Parkland. Baker Act commitments surged in some parts of Florida, including a 39 percent
spike in Pinellas last school year. Pasco commitments increased by about one-fourth while
Hillsborough actually saw a decrease.

Sgt. Lillibridge in Heniando said the spike is understandable.

In previous years, she said, a school without a full-time deputy would have called the Sheriffs
Office for help with a crisis. And in the 10 minutes it took for a deputy to arrive, the situation
may have resolved itself.

Now. officers are right down the hall.




One morning in July, a couple dozen teachers, coaches, counselors and principals filed into a
Hillsborough classroom for Youth Mental Health First Aid training, which the state funded after
the Parkland shooting.

Two school psychologists guided the group through a thick paperback manual and a PowerPoint
full of statistics. For one exercise, they clipped a wide sheet of paper to an easel, letters A to Z
written in neat columns.


They told the class to call out signs of typical adolescent behavior for each letter, then asked for
signs of mental illness. When a word on the chart applied to both categories, they told the group
to yell out "Bingo!"

Over the next five minutes, they hit "Bingo!" a dozen times:

Energetic ... Impulsive ... Rebellious ... Temperamental... Uninhibited... Extreme.

All thoughts or threats of suicide should be taken seriously, the school psychologists said.

But the more ambiguous symptoms underscored one of the workshop's themes: You have to
know your students well enough to see when something warrants a call for help.

"Some of these things in isolation could be normal." said instructor Cheryl Gelley."But if you
see a combination, it mi"ht not."
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 17 of 21 PageID 115




Sicilian, the student services director in Pincllas. said she believes every student involuntarily
hospitalized has needed such a drastic measure.

Lillibridge. the Hernando sheriffs sergeant, conceded that deputies sometimes use the Baker Act
on children who aren't mentally ill but who are having "a mentally ill problem. Still, she and
others in the office said they don't regret a single time they've used the law.

Records show students sometimes outline imminent plans to kill themselves or even ask to be
hospitalized. But they also show that student crises often fall into complicated and contradictory
gray areas, at odds with the Baker Act's terse and tidy language.

The Times interviewed families across Tampa Bay who said their children have been placed
under the Baker Act for behavior that alarmed police but is. for those children, normal.

Cathy Lovcjoy has heard doctors say it over and over: Connor shouldn't have been brought to
them under the Baker Act. He didn't have a mental illness.

But it kept happening. Like the time in May 2016. when Connor, then 9. kicked a teacher, an
assistant principal and a behavioral speciali.st during a meltdown.

A deputy responded to the assistant principal's office, and Connor, feeling cornered, went for the
officer's Taser. The deputy grabbed his arms and held him to the ground. Connor screamed and
swore after being released, and the deputy took him to Morton Plant North Bay Hospital in New
Port Richey.




            P;- -1.




Connor Lovejoy with his grandmother. Cathy Lovejoy, 57. With them, from left, are Coco, a
therapy dog. a new kitten named Weasley, and Loki. a trained sendee dog. Connor is diagnosed
with autism, fetal alcohol syndrome, intermittent explosive disorder, oppositional defiant
disorder and attention-dellcit/hyperactivity disorder. None ofthem is a reason to invoke the
Baker Act.[.lOHN PHNDYGRAFT|Times]

As the hospitalizations piled up, one of Connor's school friends told Cathy that their teachers had
started using the Baker Act as a threat: Calm down or you'll be taken away again.

"The Baker Acts are a knee-jerk reaction to. *1 have a problem here, and instead of taking my
time to handle the problem ... he'll be out of the room and 1 can continue on with the rest of my
day,'" Cathy said. "It was the quickest and easiest(way)to restore order."
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 18 of 21 PageID 116



Some police records reveal officers' confusion over what constitutes a mental illness.

In a report from May 2018. a Pasco school deputy wrote about using the Baker Act on a 12-year-
old at Charles S. Rushe Middle School in Land O"Lakes. The boy had gotten in trouble for
playing a loud noise on his phone during class. He threw a chair before being restrained by the
deputy.

"Due to (his) Autism I took him into custody under the Florida Baker Act for his violent
actions," the deputy wrote. He added that he used the Baker Act "in lieu of placing him under
arrest for assault and resisting arrest."

Experts don't consider behavior related to autism a valid reason to use the Baker Act. And the
law isn't meant to be used as a disciplinary measure.

MORE ON FLORIDA'S BAKER ACT:'Mv hands were tied. 1 couldn't do anvthinu about it.'

Vicki Papaemanuel. the head of student psychology for Pasco schools, said a meltdown by an
autistic student could be a normal response to di.scomfort or overstimulation.

If she doesn't know a student well, she'll pull in a teacher who does. That person can help her
understand what a student really means as she asks the questions that are part of a suicide risk
assessment — do they want to hurt themselves or others? Have they done it before?

"Do I believe that a 6-year-old with autism could be answering yes to these questions? Yes."
Papaemanuel said. "Is it likely? No.''

Police records show that sometimes students are committed under the Baker Act based on threats
that aren't credible.


In early 2017. Pasco deputies interviewed a 13-year-old Centennial Middle School student as
part of a drug investigation, according to an incident report.

The student told deputies he felt like "someone was controlling his body." Then he laid out the
means he'd use to kill himself: A rope swing in a neighbor's front yard, a cache of knives hidden
under his bed. He'd confided all of this to his older brother, the student told deputies.

Then came a commitment under the Baker Act.


The next day. deputies visited the boy's house, where his mother told them her son didn't know
anyone with a rope swing in their front yard. A search of the house turned up no knives under his
bed.


The mother suggested to deputies that the boy was afraid of getting in trouble for having
marijuana, so he did what he could to get out of the situation. The older brother said the boy had
never shared anything about wanting to hurt himself.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 19 of 21 PageID 117




^V:r-
f'?;-




        BBS    k. Mjtfm
Pasco County Sheriffs Lt. Troy Fergueson.[Times(2014)]

Deputies in Pasco check the credibility ofevery threat a student makes, said Lt. Troy Fergueson,
who oversees those who work in schools. They visit the child s home, talk to parents, look for
means and take note olThe conditions.

But that docsnT always happen before the Baker Act is invoked. The timing depends on multiple
factors, like the severity and specificity of the threat and the age of the student. Fergueson said.

The problem is compounded by the fact thai resources aren't always available to kids who need
mental health care but not hospitalization.

In Hernando and Pasco schools, staff reported hearing of months-long waiting lists for child
psychiatrists in their communities. Even when appointments open up. families in these counties,
where more than half of all public school students are considered economically disadvantaged,
may lack the funds to pay lor treatment or the transportation to get there.

In that environment, the Baker Act is no longer the last line of defense — it's often the only line
of defense, said Medina, the Pasco mental health liai.son.


"Maybe it's one of those gray areas." Papaemanuel said of the process for committing students,
"but 1 know this will get a child in front of a psychiatrist, and that's what they need."




By the time Connor L.ovejoy finished elementar) school last May. his grandmother had lost
count of how many times he had left campus in the back of a deputy's car.

He could describe the feeling of handcuffs, and the stares from classmates when officers put
them on.


He once likened himself to a criminal.


Cathy Lovejoy lost trust in the school system. Connor's case manager suggested a way out.
through a state scholarship that sends special-needs kids to private schools. In August, he started
at a small Christian school a mile from their new home in New Port Richey.

But on the lOth day of the .school year. Cathy got a call: Connor had jumped a low gate and
walked out throuuh the school's unlocked front door.
         Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 20 of 21 PageID 118
*1   ^




         Police were called, and an officer soon pinned him to the ground. He walked Connor back to
         school in handcuffs while his classmates watched.

         This lime, a counselor arrived from BayCare's Mobile Crisis Response Team, part of a new
         partnership between BayCare Health System and law enforcement in Pasco and Hernando.

         She could tell Connor was autistic, that he didn't meet Baker Act criteria.

         Cathy's relief lasted until the school emailed that Sunday. Connor was expelled, the grant money
         gone.


         The ne.xt day he enrolled at Paul R. Smith Middle, another public school.

         One afternoon earlier this year, he came home from school,.sprawled on the couch and flung his
         arms around Loki. a service dog in training.

         The Lovejoys had found Loki. named for the god of chaos in the Thor movies, late last year at a
         local shelter. He had been in the back row of cages, among the "'mean dogs.''

         He'd been adopted before. Cathy learned, but the owner returned him when he chewed up an
         expensive couch. When Cathy walked him. he did nothing worse than pull on the leash.

         This was the right dog for Connor, she decided. He had just been put in the wrong place.




         Connor Lovejoy and Loki.[JOHN PENDYGRAFT j Times]

         Staff Writer Leonora LaPeter Anton and Senior Researcher Caryri Baird contributed to this
         report.




         About the story

         How many times has the Baker Act been u.sed in Florida public schools? Are there trends that
         would highlight problems, lead to improvements, maybe save lives?

         State officials don't know: they're not keeping track.
Case 8:18-cv-02794-TPB-SPF Document 31 Filed 12/23/19 Page 21 of 21 PageID 119




Mental health advocates pushed for years for the state to add a field on one of the forms required
with each Baker Act, to indicate whether an incident happened during the school day.

Lawmakers agreed in the mid-2000s. but that section of the fomi is not regularly filled out, so
the data gleaned from it has been deemed unreliable.

"We feel like some of the numbers are suspiciously low when it comes to school," said Annette
Christy, director of the Baker Act Reporting Center at the University of South Florida.

As of last year, the center stopped bothering to tally the numbers.

In Tampa Bay. only the Pinellas County school system tracks data about how and when the
Baker Act is used on campuses. The Pasco County school district is beginning to record Baker
Act data, but it isn't complete. Information is gathered from facilities with parental consent, but
that data doesn't differentiate between students taken from school and elsewhere, and parents
don't have to comply.

To create a picture of how often the Baker Act is used in local public schools, the Tampa Bay
Times built a database using thousands of records from 17 law enforcement agencies across
Pinellas. Hillsborough. Pasco and Hernando counties, as well as Pinellas school data.

Some agencies couldn't provide data as far back as 2013. Some included incidents that happened
steps off a school campus, which may have involved a student but the Times did not count. And
numbers reported by Pinellas schools were much higher than those gleaned only from police
records.


There are likely many more cases of Baker Act commitments on public school campuses than
the Times database was able to capture. The absence of a reliable state system to measure how
the Baker Act is used in schools makes it nearly impossible to get a complete and accurate count.

Support our journalism
Reporters Megan Reeves and Jack Evans spent nearly a year on this story, talking to families,
school officials, mental health professionals and law enforcement officers. They collected public
records to build a new database showing when the Baker Act is used in schools, and they
analyzed hundreds of police reports to understand the trends behind its usage.

In-depth journalism like this takes time and money — and it's only possible with the support
ofreaders like you.

Please consider supporting us with a tax-deductible donation to the Tampa Bay Times
Investigative Fund.
